EXHIBIT 10.1

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (the “Termination”) is made and entered into
effective as of September 27, 2007 (the “Effective Date”), by and between
Pinnacle Entertainment, Inc., a Delaware corporation (“Pinnacle”), and Robert L.
Johnson, an individual (“RLJ”). Except as otherwise provided in this
Termination, capitalized terms herein shall have the meanings set forth in that
certain Amended and Restated Limited Liability Company Operating Agreement of
PNK (PA), LLC, a Pennsylvania limited liability company, made and entered into
effective for certain purposes as of November 13, 2006 (the “A&R Operating
Agreement”). This Termination is entered into with reference to the following
facts:

A. On December 23, 2005, Pinnacle caused a Certificate of Organization of PNK
(PA), LLC (the “Company”) to be filed with the Pennsylvania Department of State
and, effective as of the same date, Pinnacle was admitted as the sole member of
the Company;

B. The Company was formed; among other things, to seek selection as one of a
limited number of parties to be issued a license to conduct a gaming business
located in or around Philadelphia County, Pennsylvania;

C. In connection with the Company’s seeking such selection, RLJ desired to be
admitted as an additional member of the Company, and Pinnacle and RLJ desired to
adopt and approve the A&R Operating Agreement as the operating agreement of the
Company, each to be effective on the date (if any) on which certain conditions
precedent relating to such selection were satisfied or waived;

D. RLJ and Pinnacle also entered into that certain PNK (PA), LLC Philadelphia
Project Side Letter (the “Side Letter”) dated November 15, 2006, to memorialize
certain understandings related to the A&R Operating Agreement;

E. On December 20, 2006, Pennsylvania Gaming Authorities selected certain
companies to be issued gaming licenses but did not select the Company; and

F. In light of the results of such selection process, RLJ and Pinnacle now
desire to terminate the A&R Operating Agreement and the Side Letter as provided
for in this Termination;

NOW, THEREFORE, the parties hereby agree and consent as follows.

1. Termination. The parties hereby terminate the A&R Operating Agreement and the
Side Letter as of the Effective Date. The A&R Operating Agreement and the Side
Letter are hereby declared to be of no further force or effect. Each party
hereby releases, cancels, annuls, rescinds, discharges, disclaims, and waives
any and all rights and benefits it may have under the A&R Operating Agreement
and/or the Side Letter, and unconditionally releases each other party to the A&R
Operating Agreement and the Side Letter from any and all obligations under such
agreements.

2. Parties. This Termination shall bind and benefit the parties, their
successors and assigns and the Company.



--------------------------------------------------------------------------------

3. Entire Understanding. The parties acknowledge that this Termination contains
the entire understanding of the parties and that it may not be modified without
the express written consent of the parties hereto. The parties further
acknowledge that this Termination supersedes and renders void all other
agreements and understandings between or among them relating to the subject
matter hereof.

4. Counterparts. This Termination may be executed in counterparts, each of which
shall be an original, but all of which, when taken together, shall constitute
one and the same instrument.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pinnacle and RLJ have executed this Termination as of the
Effective Date.

 

Pinnacle Entertainment, Inc.

    Robert L. Johnson

By:

 

/s/ John A. Godfrey

   

/s/ Robert L. Johnson

Name:

  John A. Godfrey    

Title:

  Executive Vice President, Secretary and General Counsel    

ACKNOWLEDGED:

   

PNK (PA), LLC

   

By:

 

/s/ John A. Godfrey

   

Name:

  John A. Godfrey    

Title:

  Executive Vice President, Secretary and General Counsel,       Pinnacle
Entertainment, Inc.    